Citation Nr: 0313427	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, denied the claims on appeal.

With respect to the claim for a low back disorder, the Board 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) in October 2002 in order to obtain medical 
records and a VA examination.  

With respect to the claim for asbestos exposure, the Board 
notes that the RO initially denied entitlement to service 
connection by rating decision dated in May 1998.  The veteran 
indicated his disagreement by correspondence dated in August 
1998.  However, it does not appear that a statement of the 
case has yet been issued.  As such, the issue will be 
addressed only in the REMAND portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Further, it appears that the veteran filed claims for a 
dental condition in January and August 1998 and for clear and 
unmistakable error in the June 1998 rating decision by 
correspondence dated in March 2001.  If he desires to pursue 
these issues, he should do so with specificity at the RO.


REMAND

As a procedural matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

As noted above, the Board chose to undertake additional 
development of the evidence in this case on the issue of 
entitlement to service connection for a low back disorder 
pursuant to 38 C.F.R. § 19.9(a)(2) and additional medical 
records and a VA examination were obtained.  Since 
undertaking the aforementioned development, the United States 
Court of Appeals for the Federal Circuit invalidated the 
provisions of 38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  These provisions allowed the 
Board to develop evidence and to take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.

With respect to the remaining issue of entitlement to service 
connection for asbestos exposure, as indicated in the 
Introduction, the veteran filed a timely notice of 
disagreement to the May 1998 rating decision and it appears 
that the RO has recently refocused on the claim; nonetheless, 
the RO has yet to issue a statement of the case (SOC) on this 
issue.  The Veterans Claims Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not yet issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Moreover, while the case is on remand 
status, the veteran is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Because of the above-referenced court decision, a remand in 
this case is required.  Accordingly, this case is REMANDED 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a low back disorder in 
light of the additional evidence added to 
the claims folder since the last 
Supplemental Statement of the Case (SSOC).

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
on the issue of entitlement to service 
connection for a low back disorder.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

4.  The RO should further issue a 
statement of the case on the issue of 
entitlement to service connection for 
asbestos exposure to the veteran and his 
representative. 

5.  The veteran is informed that the 
issue of asbestos exposure will be 
returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.

If a timely substantive appeal is filed as to the issue of 
asbestos exposure, the case should be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

